Citation Nr: 9929418	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  93-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.  

2.  Entitlement to service connection for arthritis of the 
thoracic spine.  

3.  Entitlement to service connection for arthritis of the 
cervical spine.  

4.  Entitlement to service connection for residuals of a 
right knee injury, to include arthritis.  



REPRESENTATION

Appellant represented by:	Roscoe E. Long, Attorney at 
Law


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in June 1997, when 
it was determined that the claims for service connection for 
arthritis as residuals of right hand and left ankle injuries 
were not well grounded.  The other issues were remanded for 
further development.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

While the case was in remand status, in a June 1999 rating 
decision, the RO granted service connection for left knee 
traumatic arthritis, rated as 10 percent disabling, effective 
March 1992.  There is no record of the veteran disagreeing 
with any aspect of that decision.  Therefore, the issue of 
entitlement to service connection for residuals of a left 
knee injury, to include arthritis, is no longer in dispute 
and no longer before the Board.  38 U.S.C.A. § 7104(a) (West 
1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In August 1989, the RO denied service connection 
arthritis of the spine.  The veteran was notified of that 
determination in that same month, but did not appeal.

3.  At the time of the August 1989 RO denial, the evidence 
did not contain medical opinions linking current spine 
disability to injury in service.  

4.  Since the August 1989 RO decision, medical opinions have 
been received which link the current spine disability to 
injury in service.  These opinions are new, not cumulative, 
and must be considered in order to fairly decide the merits 
of the claim.  

5.   There is evidence of a current disability involving 
arthritis of the lumbar, thoracic and cervical spines, 
evidence of injury during service, and evidence of a link 
between the two.  

6.  The veteran's current arthritis of the lumbar, thoracic 
and cervical spines is the result of injury in service.  

7.  In September 1971, the RO denied service connection 
residuals of a right knee injury.  The veteran was notified 
of that determination in October 1971, but did not appeal.

8.  At the time of the September 1971 RO denial, the evidence 
did not contain medical opinions linking current right knee 
disability to injury in service.  

9.  Since the September 1971 RO decision, medical opinions 
have been received which link the current right knee 
disability to injury in service.  These opinions are new, not 
cumulative, and must be considered in order to fairly decide 
the merits of the claim.  

10.   There is evidence of a current disability of the right 
knee involving post traumatic arthritis, evidence of injury 
during service, and evidence of a link between the two.  

11.  The veteran's current post traumatic right knee 
arthritis is the result of injury in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for arthritis of the spine in 1989 is new and material and 
the veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999). 

2.  The claim for service connection for arthritis of the 
lumbar, thoracic and cervical spines is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Arthritis of the lumbar, thoracic and cervical spines was 
incurred during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  

4.  Evidence received since the RO denied service connection 
for residuals of a right knee injury in 1971 is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

5.  The claim for service connection for residuals of a right 
knee injury, to include arthritis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  Residuals of a right knee injury, to include arthritis, 
were incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Review of the claims folder discloses previous decisions by 
the RO.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Well Grounded Claim

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In accordance with 38 U.S.C. 5103 (West 1991), the rating 
decisions, statement of the case and supplements adequately 
informed the veteran of the evidence needed to support his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

1.  Service Connection for Arthritis of the Lumbar, Thoracic 
and Cervical Spines

In August 1989, the RO denied service connection for 
arthritis of the spine.  The veteran did not make a timely 
appeal.  So, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

At the time of the August 1989 rating decision which denied 
service connection for arthritis of the spine, there was no 
evidence from a competent medical source which linked the 
veteran's arthritis to injury in service.  Such evidence is 
now of record.  Medical opinion which connects a current 
disability to injury in service is one of the critical 
elements required for a well grounded claim.  Consequently, 
the new medical evidence of a connection to service must be 
considered in order to fairly decide the merits of the claim.  
This is new and material evidence and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

The Board's June 1997 decision did not make specific findings 
of fact or conclusions of law as to new and material 
evidence; however, this was harmless as the Board's Remand 
(page 7) specified that the claim was reopened and the record 
shows that the RO considered all evidence of record.  Cf. 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board must next consider whether the claim is well 
grounded.  As noted above, a well grounded claim requires 
evidence on 3 critical elements.  For a claim of service 
connection to be well grounded, there must be evidence of a 
current disability, evidence of disease or injury during 
service, and evidence of a link between the two.  

As to evidence of a spine injury during service, the service 
medical records are silent.  However, a witness is considered 
competent to present evidence as to what he actually 
experienced.  The veteran's report of trauma to his spine 
during parachute jumps in service presents evidence of 
injury.  The separation report shows that he was awarded a 
parachutist badge so the report of parachute jumps is 
credible.  

X-ray studies and other recent medical reports provide 
evidence of current arthritis in cervical, thoracic and 
lumbar portions of the spine.  This is evidence of current 
disability.  

Several physicians have expressed opinions linking the 
veteran's current arthritis to parachute jumps and injury in 
service.  While these opinions rely heavily on history 
provided by the veteran, they are not merely unenhanced 
restatements of the veteran's position.  Cf. LeShore v. 
Brown, 8 Vet App 406, 409 (1995).  The opinions indicate that 
records were considered and the physicians used their medical 
expertise to weigh and evaluate the history as reported by 
the veteran.  See Savage.  These nexus opinions are the third 
and final element required to make the claim well grounded.  
Consequently, the Board finds that the claim for service 
connection for arthritis of the lumbar, thoracic and cervical 
spines is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board next turns to weigh the merits on each critical 
element of evidence.  

There is no dispute that the veteran currently has arthritis 
of the lumbar, thoracic and cervical spines.  This is well 
established by the current medical record.  

As the question of injury in service, the service medical 
records do not show any injury to the veteran's spine.  
However, he does not claim to have had a major injury or 
treatment at that time.  Rather, it is asserted that small or 
"micro" injuries during parachute jumps resulted in the 
current disability.  The veteran is competent to report the 
impact or trauma of landing.  He is also competent to report 
a continuity of subsequent symptoms such as back aches and 
pains.  See 38 C.F.R. § 3.303(b); Savage.  He was awarded a 
parachutist badge, which convinces the Board that he made the 
claimed jumps.  The Board finds that the veteran's report of 
"micro" trauma followed by a continuity of low level spine 
symptoms is credible.  

Turning to the evidence of a nexus, the Board initially notes 
that arthritis was not manifested in the year after the 
veteran left active service.  The veteran does not contend 
that it was manifested during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998) do not allow us to presume a nexus in 
this case.  

The medical evidence against a nexus is found in the report 
of the May 1999 VA examination by Dr. Makoui.  Dr. Makoui 
expressed the opinion that there was no relationship between 
the veteran's current arthritis and his history of parachute 
jumping.  The doctor pointed out that the current level of 
arthritis was consistent with the veteran's age and there 
were no sound medical principles to suggest that prior 
parachuting or accidents would accelerate the natural history 
and progress of arthritis decades after those activities.  

The evidence in support of the claim includes the medical 
opinion of Dr. Huff based on his VA examination of the 
veteran in April 1998.  Dr. Huff expressed the opinion that 
the X-rays findings in the thoracic and lumbar portions of 
the spine were consistent with compression type injuries to 
the spine with resultant arthritis.  The doctor expressed the 
opinion that it was as likely as not that the veteran's 
current arthritis of the spine was related to parachute jumps 
in service.  The doctor noted that he had seen similar 
arthritis in other individuals without a history of trauma.  
However, it was the doctor's opinion that it was as likely as 
not that the veteran's current arthritis was secondary to 
parachute activity.  

In March 1995, Dr. Coldeway concluded his VA examination 
report commenting that a direct causal relationship of the 
cervical, thoracic and lumbar spine disorders was 
questionable as the veteran apparently did not have a 
significant injury to his neck and back while on active duty.  
However, with numerous parachute jumps, frequent microtrauma 
and other factors, a causal relationship was considered 
likely.  

In a letter dated in May 1992, Alfred O. Bonati, M.D., 
reported treating the veteran since 1983.  The private 
physician was of the opinion that arthritis of the lumbar 
spine was due to repeated parachute jumps in service.  He 
explained that it was accepted that such repeated trauma 
could certainly cause or accelerate the development of 
degenerative joint disease, osteoarthritis.  

There are other records, such as VA out patient treatment 
notes, which provide a historical reference the trauma and 
secondary arthritis without clearly identifying whether they 
are providing a medical opinion, reciting the veteran's 
assertions, or alluding to other joints, such as the service-
connected left knee.  

In weighing the evidence here, we see that Dr. Makoui comes 
out strongly against a connection and explained that the 
veteran's arthritis was consistent with his age.  There are 3 
doctors who support a connection, but they indicate only a 
possibility of a connection.  The Board finds the evidence is 
not clearly persuasive one way or the other.  In a situation 
such as this, when the evidence is in approximate balance, 
law requires that the veteran be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).  Consequently, the 
Board finds that the veteran's arthritis of the cervical, 
thoracic and lumbar spine was the result of injury in 
service.  

2.  Service Connection for Residuals of a Right Knee Injury, 
to include Arthritis

In August 1971, a VA examination concluded with a diagnosis 
of residuals of a meniscectomy of the right knee.  The 
September 1971 rating decision denied service connection for 
residuals of a right knee injury.  An October 1971 control 
document and award letter shows the veteran was notified of 
the denial.  He did not make a timely appeal and the denial 
was final.   38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

At the time of the September 1971 rating decision which 
denied service connection for residuals of a right knee 
injury, there was no evidence from a competent medical source 
which linked the veteran's right knee meniscectomy to injury 
in service.  Such evidence is now of record.  Medical opinion 
which connects a current disability to injury in service is 
one of the critical elements required for a well grounded 
claim.  Consequently, the new medical evidence of a 
connection to service must be considered in order to fairly 
decide the merits of the claim.  This is new and material 
evidence and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

The Board's June 1997 decision did not make specific findings 
of fact or conclusions of law as to new and material 
evidence; however, this was harmless as the Board's Remand 
(page 7) indicated that the knee claims should be analyzed as 
new claims, which would require consideration of all evidence 
of record.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board must next consider whether the claim is well 
grounded.  As noted above, a well grounded claim requires 
evidence on 3 critical elements.  For a claim of service 
connection to be well grounded, there must be evidence of a 
current disability, evidence of disease or injury during 
service, and evidence of a link between the two.  

As to evidence of a right knee injury during service, the 
service medical records report only a left knee injury.  
However, a witness is considered competent to present 
evidence as to what he actually experienced.  The veteran's 
report of trauma to both knees during parachute jumps in 
service presents evidence of injury.  The separation report 
shows that he was awarded a parachutist badge so the report 
of parachute jumps is credible.  

X-ray studies and other recent medical reports provide 
evidence of current arthritis in right knee.  Meniscectomy 
reports are of record.  This is evidence of current 
disability.  

Several physicians have expressed opinions linking the 
veteran's current right knee disability to parachute jumps 
and injury in service.  While these opinions rely heavily on 
history provided by the veteran, they are not merely 
unenhanced restatements of the veteran's position.  Cf. 
LeShore v. Brown, 8 Vet App 406, 409 (1995).  The opinions 
indicate that records were considered and the physicians used 
their medical expertise to weigh and evaluate the history as 
reported by the veteran.  See Savage.  These nexus opinions 
are the third and final element required to make the claim 
well grounded.  Consequently, the Board finds that the claim 
for service connection for right knee disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board next turns to weigh the merits on each critical 
element of evidence.  

There is no dispute that the veteran currently has a right 
knee disability.  This is well established by the current 
medical record.  

As the question of injury in service, the service medical 
records do not show any injury to the veteran's right knee.  
However, he does not claim to have had a major right knee 
injury or treatment at that time.  Rather, it is asserted 
that small or "micro" injuries during parachute jumps 
resulted in the current disability.  The veteran is competent 
to report the impact or trauma of landing.  He is also 
competent to report a continuity of subsequent symptoms such 
as knee pain.  See 38 C.F.R. § 3.303(b); Savage.  He was 
awarded a parachutist badge, which convinces the Board that 
he made the claimed jumps.  The Board finds that the 
veteran's report of "micro" trauma followed by a continuity 
of low level knee symptoms is credible.  

Turning to the evidence of a nexus, the Board initially notes 
that arthritis was not manifested in the year after the 
veteran left active service.  The veteran does not contend 
that it was manifested during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998) do not allow us to presume a nexus in 
this case.  

The support of the claim includes the medical opinion of Dr. 
Heir based on his VA examination of the veteran in May 1999.  
The doctor's assessment was bilateral post-traumatic 
arthritis.  The doctor expressed the opinion that it did 
appear likely that the veteran's knee problems were caused by 
his time in service.  The doctor could not say for certain, 
but it appeared possible that the veteran's post traumatic 
arthritis of the knees was caused by high impact activities, 
including parachute jumping.  

On the April 1998 VA examination, the doctor expressed the 
opinion that it was as likely as not that the veteran's 
current arthritis was due to parachute jumping injury.  

Review of the entire record does not disclose any medical 
opinion which is firmly against a connection between the knee 
disorder and injury in service.  The medical opinions which 
address the question are equivocal or mildly supportive.  The 
Board concludes that the evidence on this point warrants 
giving the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).  The Board finds that the current knee 
disorder is the result of injury in service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  


ORDER

The petition to reopen the claim for service connection for 
arthritis of the spine is granted.  Service connection for 
arthritis of the lumbar, thoracic and cervical spines is 
granted.  



The petition to reopen the claim for service connection for 
residuals os a right knee injury is granted.  Service 
connection for residuals of a right knee injury, to include 
arthritis, is granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


